          Case 1:20-cr-00080-EGS Document 65 Filed 08/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :       CRIMINAL NO. 20-CR-80
                                              :
               v.                             :
                                              :
HAITENG WU,                                   :
                                              :
               Defendant.                     :

                                   JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and the Defendant respectfully file this Joint Status Report.

       On May 6, 2020, the Defendant pled guilty before the Honorable Robin M. Meriweather

to one count of conspiracy to commit mail fraud, in violation of 18 U.S.C. § 371.

       On May 7, 2020, Judge Meriweather issued a Report and Recommendation that this Court

accept the guilty plea. The following day, the Court issued a minute order adopting the Report and

Recommendation and accepting the Defendant’s guilty plea.

        As part of the plea agreement, the Defendant agreed to the entry of a forfeiture money

judgment in the amount of $987,800 and to also forfeit specific real property. ECF No. 60 at pp.

9-10. As part of the plea agreement, the Defendant also signed a consent order of forfeiture, which

the government filed with the Court on May 14, 2020. ECF No. 63, 63-1.

       On June 3, 2020, the Court issued a minute order asking the parties to file a status report

by August 3, 2020, that addressed whether the case is ready for sentencing and whether the

Defendant’s offense qualifies for forfeiture under 18 U.S.C. § 981(a)(1)(C).

       With respect to the Court’s first question, the case is not ready for sentencing at this time.

       With respect to the Court’s second question, the Defendant’s offense of conviction qualifies

for forfeiture under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c). Those statutes provide that


                                                  1
          Case 1:20-cr-00080-EGS Document 65 Filed 08/03/20 Page 2 of 2



upon conviction for conspiracy to commit mail fraud, in violation of 18 U.S.C. § 371, the

defendant shall forfeit any property, real or personal, which constitutes or is derived from proceeds

of the offense. Moreover, the United States may forfeit substitute property, pursuant to 21 U.S.C.

§ 853(p). Accordingly, the parties respectfully request that the Court sign the Consent Order of

Forfeiture and make that document part of the defendant’s judgment when he is sentenced.

       The parties respectfully propose that they file another status report no later than October 9,

2020, apprising the Court whether the case is ready for sentencing.

                                              Respectfully submitted,
                                              MICHAEL R. SHERWIN
                                              ACTING UNITED STATES ATTORNEY
                                              N.Y. Bar No. 4444188


                                      By:       /s/ Kondi J. Kleinman
                                              KONDI J. KLEINMAN
                                              California Bar No. 241277
                                              Assistant United States Attorney
                                              Fraud and Public Corruption Section
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6887
                                              Kondi.Kleinman2@usdoj.gov

                                              RYAN K. DICKEY
                                              D.C. Bar No. 982536
                                              Trial Attorney
                                              Computer Crime and Intellectual Property Section
                                              1301 New York Avenue, N.W.
                                              Washington, D.C. 20530
                                              (202) 616-1509
                                              Ryan.Dickey@usdoj.gov




                                                 2
